DETAILED ACTION
This communication responsive to the Application No. 17/401,331 filed on August 13, 2021. Claims 1-20 are pending and are directed towards METHOD AND DEVICE USED FOR WIRELESS COMMUNICATION.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains undefined acronyms such as (MAC PDU, PDCP PDU, ID).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title [the title is repeated in the abstract]. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In particular, the phrase “the present disclosure helps…” should be avoided.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, and 18-20 recite the following undefined acronyms (MAC PDU, ID, PDCP PDU, IDs) which are indefinite and not clear. Acronym should be defined at least once when first mentioned in the claim, with first letter or each word defined the acronym capitalized. 
Claims 1-3, 5, 18-20 recite the limitation “with a MAC Header of any MAC PDU in the second MAC PDU group comprising at least part of bits (in a first/third/second old identity (ID))” which is vague and not clear. It is not understood what is meant by a header comprising at least part of bits in a first old identity. 
Claims 1, 18-20 recite the limitation “the second PDCP PDU comprising at least part of bits in the first PDCP PDU” which is vague and not clear. It is not understood what is meant by the at least part of bits in the first PDCP PDU. 

Claims 2 and 6 recite the following undefined acronyms (PC5-S) which is indefinite and not clear. Acronym should be defined at least once when first mentioned in the claim, with first letter or each word defined the acronym capitalized. 
Claim 4 recites the following undefined acronyms (RLC SDU) which is indefinite and not clear. Acronym should be defined at least once when first mentioned in the claim, with first letter or each word defined the acronym capitalized. 
Claim 13 recites the following undefined acronyms (RB, SRB, RLC SDU, RLC, DRB) which is indefinite and not clear. Acronym should be defined at least once when first mentioned in the claim, with first letter or each word defined the acronym capitalized. 
Claims 14 and 15 recite the following undefined acronyms (RLC, RLC SDU) which is indefinite and not clear. Acronym should be defined at least once when first mentioned in the claim, with first letter or each word defined the acronym capitalized. 
Claims 7-12 and 16-17 are rejected by dependency.

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-4, 9-12 and 17 objected by dependency on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492